PER CURIAM.
Pamela J. Diltz appeals the district court’s orders granting the Government’s motion to enforce an IRS summons and denying Diltz’s motions for clarification and injunctive relief. Our review of the record and the district court’s opinions discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Diltz v. United States, No. CA-02-7-1-T (W.D.N.C. May 1 & May 17, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.